Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Atsuhsi Nakamura on 09/13/2021.
The application has been amended as follows:   Claim 11 is cancelled.
Instant claim 5 is amended by adding “thereby producing the ferritic stainless steel sheet according to claim 1” at the end of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Hamada (US 20120014830), Nakamura (US 20150218683) and Hatano (US 20170321310).
Hamada, Nakamura and Hatano all discloses a ferritic stainless steel sheet having at least one Inventive Steel compositions all within presently claimed compositions ranges as indicated in Tables 1-3 of previous office action of 06/03/2021.
However, none of the cited art discloses instant 1 amended “a precipitation amount of AIN is 0.010% or less by mass%, and a sum of a maximum value of an Al concentration and a maximum value of a Si concentration in a region from a steel sheet surface to a depth of 5 nm is 15 at% or more”.
Because none of the cited art discloses instant claims 5 and 11 cooling rate from 900-600 C is 100 C/s or more during the step of annealing, it would not be obvious to arrive at claimed a precipitation amount of AIN is 0.010% or less by mass%.
No prior art can be found to disclose instant claim 1 ferritic stainless steel sheet having required compositions, low specific gravity, a precipitation amount of AIN is 0.010% or less by mass%, and a sum of a maximum value of an Al concentration and a maximum value of a Si concentration in a region from a steel sheet surface to a depth of 5 nm is 15 at% or more”.
Hence, instant claims 1 and 4 are allowed.  As a result of allowed claim 1, withdrawn process claim 5 is rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733